Case: 3:20-cv-00224-NBB-RP Doc #: 66-14 Filed: 02/02/21 1 of 2 PageID #: 921




                 EXHIBIT 14
                                                                                                                                          Case: 3:20-cv-00224-NBB-RP Doc #: 66-14 Filed: 02/02/21 2 of 2 PageID #: 922




                                                                                                                                  I




           •                                                                                                       ,
                                                                                                                       -                                                       TUT

                                                                  \
                   -


•




                                                    ,



                                                                                                               '
                                                                                                               I
                                                                                                           I   I           ' 1'
                                    •                                                                      I
                                                                                       I
                                            •                                      I
                                                                                                   I
                                                                                                   I
                                                                                                               I
                                                                                                               I             I
                                        ,                   I ,                'I'                     I
                                                                                                       '

                                                                              I'                       I
                                                                                           I
                                                                                               I
                                                            r     I       I
                                                                                           I
                                                                                                                                                                                                ,




                       4
                                                        I             '
                                                                      I
                                                                                                   '

                   7                                                                                                                             •


                                                                                                                                                                                                                         •




N                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                      L
                                                                                                                                                                                                                                                          '

                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                             ',   I               \           •

                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                      ll      I
    0011




                               .,




                           •




                       '                        ,




               -




                                                                                                                                      -
                                                                                                                                                                                                                                                                  RASH_2660
